Citation Nr: 1825456	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-32 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center, St. Paul, Minnesota


THE ISSUE

Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision issued by the Department of Veterans Affairs (VA) St. Paul Pension Center in St. Paul, Minnesota.



FINDING OF FACT

The Veteran did not have at least 90 days of active service during a period of war and was not discharged due to a service-connected disability.


CONCLUSION OF LAW

The criteria for non-service connected pension benefits have not been met.  38 U.S.C. § 1502, 1513, 1521 (2014); 38 C.F.R. § 3.3, 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  The Veteran has not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran submitted his claim for non-service connected pension as a part of the Fully Developed Claim program.  As part of that program, VCAA notice was provided to the Veteran in May 2014.  Thus, the Veteran was provided with what information and evidence was needed to substantiate his claim, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.

VA also has a duty to assist veterans in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  VA has fulfilled its duty to assist and has obtained service treatment records, military personnel records, and lay statements, which have been associated with the evidentiary record.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Moreover, as set forth in more detail below, the pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

Accordingly, the Board will address the merits of the Veteran's claim.

II.  Merits of the Claim

VA will grant non-service connected disability pension benefits to a wartime veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from non-service connected disability not due to his own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR).  38 U.S.C. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23.

The term "active military, naval, and air service" is defined by statute, and includes active duty and any period of active duty for training which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6.  The Veteran served with the United States Marine Corps from September 1981 to October 1983.  This period of service qualifies as active military service.

The term "period of war" is defined by statute, and includes the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Vietnam War period is from February 28, 1961, to May 7, 1975, for those who served in Vietnam, and from August 5, 1964 to May 7, 1975 for those who did not serve in Vietnam.  38 U.S.C. § 101(29); 38 C.F.R. § 3.2(f).  The Veteran's active service occurred after the Vietnam War and prior to the Persian Gulf War.  Military personnel records do not show that the Veteran served during any other period of time.  Therefore, the Veteran does not have the qualifying wartime service necessary to establish entitlement to non-service connected pension benefits.

The legal authority governing eligibility for VA pension benefits is clear and specific, and the Board is bound by such authority.  As the Veteran does not meet the threshold eligibility requirement for award of non-service connected pension, he cannot establish entitlement to such benefit.  Under these circumstances, the claim on appeal must be denied as it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to non-service connected pension benefits is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


